                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 NIMA NASSIRI,

        Petitioner,
                                                                    Case No. 1:18-cv-213
 v.
                                                                    HON. JANET T. NEFF
 THOMAS MACKIE,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that

this Court deny the petition as time-barred by the one-year statute of limitations and deny a

certificate of appealability (COA). The matter is presently before the Court on Petitioner’s

objections to the Report and Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and

FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of the

Report and Recommendation to which objections have been made.              The Court denies the

objections and issues this Opinion and Order. The Court will also issue a Judgment in this § 2254

proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate

judgment in habeas proceedings).

       The Magistrate Judge properly determined that Petitioner’s petition, which was filed one

day beyond the limitations period, was filed late (R&R, ECF No.3 at PageID.126-129, citing

United States v. Locke, 471 U.S. 84, 100-01 (1985) (“A filing deadline cannot be complied with,

substantially or otherwise, by filing late—even by one day.”)). Petitioner does not dispute this
determination. Although Petitioner did not argue for equitable tolling in his original petition, the

Magistrate Judge anticipated the argument and further determined that he is not entitled to

equitable tolling (id. at PageID.130). The Magistrate Judge reasoned that “[a] ‘garden variety

claim of excusable neglect’ such as a simple miscalculation of the limitations period, does not

warrant equitable tolling” (id., quoting Holland v. Florida, 560 U.S. 631, 651 (2010)).

Petitioner’s First Objection—Tolling

       Petitioner first argues that the Magistrate Judge erred by not recommending that this Court

equitably toll the limitations period (Pet’r Obj., ECF No. 4 at PageID.134-137). In the affidavit

attached to Petitioner’s objections, counsel for Petitioner admits that she initially miscalculated the

deadline from her DateFinder device and that when Petitioner expressed concern about the

accuracy of the deadline, she “used the DateFinder again” and again miscalculated the date (Aff.

¶¶ 20-22, ECF No. 4-1 at PageID.144).           Petitioner argues that his “attorney’s conduct in

determining the accuracy of the filing deadline was seriously negligent and is an extraordinary

circumstance sufficient to equitably toll the limitations period” (Pet’r Obj., ECF No. 4 at

PageID.134). Petitioner’s argument lacks merit.

       A petitioner is entitled to equitable tolling only if he shows “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way” and prevented

timely filing. Holland, 560 U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

At issue is whether Petitioner’s attorney’s conduct in this case constitutes an “extraordinary

circumstance” that would warrant equitable relief.

       In Holland, a habeas case also concerning a missed one-year deadline, the Supreme Court

considered whether an attorney’s unprofessional conduct can count as an “extraordinary

circumstance” justifying equitable tolling. The Supreme Court distinguished between (1) where a



                                                  2
client is represented by a negligent attorney, which, however the negligence is styled, is not an

extraordinary circumstance warranting equitable tolling; and (2) where a client has been

abandoned by his attorney, which would suffice to establish extraordinary circumstances beyond

the petitioner’s control. 560 U.S. at 651-52, 659. As the Magistrate Judge pointed out, the

Supreme Court held in Holland that a “‘garden variety claim of excusable neglect,’ such as a

simple ‘miscalculation’ that leads a lawyer to miss a filing deadline, does not warrant equitable

tolling.” Id. at 651-52 (internal citations omitted).

       In his concurring opinion in Holland, Justice Alito explained that “[t]he principal rationale

for disallowing equitable tolling based on ordinary attorney miscalculation is that the error of an

attorney is constructively attributable to the client and thus is not a circumstance beyond the

litigant’s control.” 560 U.S. at 657 (citing Lawrence v. Florida, 549 U.S. 327, 336-37 (2007)).

Indeed, according to Justice Alito, “[t]hat rationale plainly applies regardless of whether the

attorney error in question involves ordinary or gross negligence.” Id.

       In Maples v. Thomas, 565 U.S. 266 (2012), a habeas case concerning “cause” to excuse

procedural default, the Supreme Court further elucidated under agency principles the difference

between attorney negligence and attorney abandonment. The Supreme Court reasoned that a

prisoner’s postconviction attorney’s negligence does not qualify as “cause” because the attorney

is the prisoner’s agent, and the principal bears the risk of his agent’s negligent conduct. Id. at 281

(citing Coleman v. Thompson, 501 U.S. 722, 753-54 (1991)). Thus, the Court held that “when a

petitioner’s postconviction attorney misses a filing deadline, the petitioner is bound by the

oversight and cannot rely on it to establish cause.” Id. In contrast, where an attorney “is not

operating as his [client’s] agent in any meaningful sense of that word,” “a client cannot be charged

with the acts or omissions of an attorney who has abandoned him.” Id. at 283.



                                                  3
          In both Holland and Maples, the Supreme Court identified miscalculation of a filing

deadline as an example of ineffectiveness that does not support equitable tolling. While the

“exercise of a court’s equity powers ... must be made on a case-by-case basis,” Baggett v. Bullitt,

377 U.S. 360, 375 (1964), the facts of this case simply do not warrant equitable tolling under the

rigid rules set forth in the controlling precedent, and Petitioner does not assert that further

proceedings, including an evidentiary hearing, might indicate that he should prevail.

Miscalculating a deadline twice in preparation for filing a petition does not push this case into the

“attorney abandonment” column. Petitioner does not assert, and the affidavit does not support, the

proposition that his attorney abandoned him, or that the attorney had detached herself from any

trust relationship with her client such that Petitioner was left without any functioning attorney of

record. Rather, the facts at bar indicate that the attorney was clearly acting as Petitioner’s agent,

albeit an ineffective one, with harsh results for Petitioner. Petitioner’s first objection is therefore

denied.

Petitioner’s Second Objection—Certificate of Appealability

          The Court next turns to Petitioner’s objection to the Magistrate Judge’s recommendation

to deny a certificate of appealability. As indicated by the Magistrate Judge, “[w]hen the district

court denies a habeas petition on procedural grounds without reaching the prisoner’s underlying

constitutional claim, a COA should issue when the prisoner shows, at least, [1] that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and [2] that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Both showings must be

made to warrant the grant of a certificate. Id.




                                                  4
       Petitioner argues, with no further elaboration, that the “denial of equitable tolling, whether

on the basis of lack of diligence or lack of extraordinary circumstances, is debatable among

reasonable jurists” (Pet’r Obj., ECF No. 4 at PageID.137). However, Petitioner cannot satisfy the

procedural prong of the Slack test. Application of the statute of limitations is a plain procedural

bar that is present on the face of the petition. See, e.g., Bradley v. Birkett, 156 F. App’x 771, 775

(6th Cir. 2005); Channels v. McLemore, 34 F. App’x 153, 154 (6th Cir. 2002). “Where a plain

procedural bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in dismissing the petition or

that the petitioner should be allowed to proceed further.” Slack, 529 U.S. at 484. A certificate of

appealability will therefore be denied.

       Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 4) are DENIED, and the Report

and Recommendation of the Magistrate Judge (ECF No. 3) is APPROVED and ADOPTED as the

Opinion of the Court.

        IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue presented.



Dated: December 7, 2018                                         /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge




                                                  5
